Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 04/22/2020.
Claims 17-32 are pending, claims 1-16 are cancelled.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-22 and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakado et al. (JP 2010181262 A).

 Regarding claims 17 and 37, Kawakado discloses:
A management device for an energy storage device (see Fig.1, see Spec, the present invention the secondary battery and an abnormality detection device...), the management device comprising: 
a cause analysis unit configured, in a case when a voltage of the energy storage device falls to a predetermined voltage after a stop of a power supply to the energy storage device (see spec, Technical Solution, The present invention in order to achieve the purpose of the secondary battery in the abnormality detecting device, charge and discharge of the secondary battery at the time of stopping the change of the battery voltage is monitored,....), or in a case when a physical quantity correlated with the voltage falls to a predetermined value after the stop of the power supply to the energy storage device (see spec, Technical Solution, The present invention in order to achieve the purpose of the secondary battery in the abnormality detecting device, charge and discharge of the secondary battery at the time of stopping the change of the battery voltage is monitored,.....), to analyze a cause for a fall in the voltage of the energy storage device to the predetermined voltage or a cause for a fall in the physical quantity correlated with the voltage to the predetermined value, based on measured data of the energy storage device, the measured data measured after the stop of the power supply to the energy storage device (see spec, Technical Solution, The present invention in order to achieve the purpose of the secondary battery in the abnormality detecting device, charge and discharge of the secondary battery at the time of stopping the change of the battery voltage is monitored, at a predetermined time of the voltage drop of the battery voltage is below the preset time exceeds the threshold voltage.......).

 Regarding claim 18, Kawakado discloses:
wherein the cause analysis unit is configured to determine whether or not the cause for the fall in the voltage of the energy storage device to the predetermined voltage or the cause for the fall in the physical quantity correlated with the voltage to the predetermined value is a usage method of the energy storage device (see spec, Technical Solution, The present invention in order to achieve the purpose of the secondary battery in the abnormality detecting device, charge and discharge of the secondary battery at the time of stopping the change of the battery voltage is monitored, at a predetermined time of the voltage drop of the battery voltage is below the preset time exceeds the threshold voltage.......).

 Regarding claim 19, Kawakado discloses:
wherein the cause analysis unit is configured, in any one of cases: 
when a current from the energy storage device measured after the stop of the power supply is greater than a current threshold (see Spec, secondary battery 1 to monitor the charge and discharge currents of the secondary battery 1 is not in the state of charge and discharge by detecting an internal short-circuit detection section (internal short circuit detection means....., The short-circuit detecting element (internal short circuit detection means) 20b of the secondary battery 1 is not during the charge and discharge time, that is to say the current detecting part 5 is detected by the charge and discharge current is 0.....); 
when an environmental temperature of the energy storage device measured after the stop of the power supply is greater than a temperature threshold; or  Page 3 of 75 LEGALO2/39749964v1In re: Wada, et al. Inter'l Appl. No.: PCT/JP2018/040888
Page 4 of 75 when time elapsed from the stop of the power supply until the fall in the voltage of the energy storage device to the predetermined voltage or time elapsed from the stop of the power supply until the fall in the physical quantity correlated with the voltage to the predetermined value is greater than a time threshold, to determine that the cause for the fall in the voltage of the energy storage device to the predetermined voltage or the cause for the fall in the physical quantity correlated with the voltage to the predetermined value is the usage method of the energy storage device (see spec, Technical Solution, The present invention in order to achieve the purpose of the secondary battery in the abnormality detecting device, charge and discharge of the secondary battery at the time of stopping the change of the battery voltage is monitored, at a predetermined time of the voltage drop of the battery voltage is below the preset time exceeds the threshold voltage.......).

 Regarding claim 20, Kawakado discloses:
a storage unit configured to store the measured data of the energy storage device after the stop of the power supply to the energy storage device (see Spec, the electronic device 30 in the main body part of the CPU or the like against the load 32 in the memory of the control · power supply part 31 are supplied through....).

 Regarding claim 21, Kawakado discloses:
wherein: the measured data of the energy storage device, the measured data measured after the stop of the power supply, includes two or more of the voltage of the energy storage device, a current from the energy storage device, an environmental temperature of the energy storage device, and time elapsed from the stop of the power supply, the two or more including the voltage of the energy storage device (see spec, Technical Solution, The present invention in order to achieve the purpose of the secondary battery in the abnormality detecting device, charge and discharge of the secondary battery at the time of stopping the change of the battery voltage is monitored, at a predetermined time of the voltage drop of the battery voltage is below the preset time exceeds the threshold voltage......., see Spec, secondary battery 1 to monitor the charge and discharge currents of the secondary battery 1 is not in the state of charge and discharge by detecting an internal short-circuit detection section....., The short-circuit detecting element (internal short circuit detection means) 20b of the secondary battery 1 is not during the charge and discharge time, that is to say the current detecting part 5 is detected by the charge and discharge current is 0.....,  the temperature sensor 4 using the temperature detector 8 detects the temperature T of the battery input, in order to further the current detecting element 5 is detected at the secondary battery.....).

 Regarding claim 22, Kawakado discloses:
wherein: the cause analysis unit is configured to determine, based on a current flowing from the energy storage device to a load during a period from the stop of the power supply until the fall in the voltage of the energy storage device to the predetermined voltage or during a period from the stop of the power supply until the fall in the physical quantity correlated with the voltage to the predetermined value, whether or not the cause for the fall in the voltage of the energy storage device to the predetermined voltage or the cause for the fall in the physical quantity correlated with the voltage to the predetermined value is an overload (see spec, Technical Solution, The present invention in order to achieve the purpose of the secondary battery in the abnormality detecting device, charge and discharge of the secondary battery at the time of stopping the change of the battery voltage is monitored, at a predetermined time of the voltage drop of the battery voltage is below the preset time exceeds the threshold voltage......., see Spec, secondary battery 1 to monitor the charge and discharge currents of the secondary battery 1 is not in the state of charge and discharge by detecting an internal short-circuit detection section....., The short-circuit detecting element....).

 Regarding claim 24, Kawakado discloses:
wherein: the energy storage device is provided in a plurality and the plurality of energy storage devices are connected to each other in series (see spec, a secondary battery 1 is a plurality of battery cells connected in series for the case, a plurality of these cell simultaneously to internal short circuit is extremely rare and so, for example at intervals of every cell ΔVx the voltage drop is determined.....), and the cause analysis unit is configured to determine, based on a difference in the voltages between the energy storage devices at a time point of the falls in the voltages of the energy storage devices to the predetermined voltages or at a time point of the falls in the physical quantities correlated with the voltages to the predetermined values, whether or not the cause for the falls in the voltages of the energy storage devices to the predetermined voltages or the cause for the falls in the physical quantities correlated with the voltages to the predetermined values is an internal short-circuit of the energy storage devices )see Spec, the maximum voltage drop min ΔVx maxΔVx and minimum voltage drop difference [maxΔVx-minΔVx] which, inside of the secondary battery 1 is determined as a result of the short detection voltage of only obtained as well.....).

 Regarding claim 25, Kawakado discloses:
wherein: the device further comprises a time measurement unit configured to measure time duration, and the cause analysis unit is configured to determine, based on a period from the stop of the power supply until the fall in the voltage of the energy storage device to the predetermined voltage or a period from the stop of the power supply until the fall in the physical quantity correlated with the voltage to the predetermined value, whether or not the cause for the fall in the voltage of the energy storage device to the predetermined voltage or the cause for the fall in the physical quantity correlated with the voltage to the predetermined value is a long-term neglect (see spec, in the fully charged state in the case of short, caused an internal short circuit due to the self-discharge voltage drop because of relatively fast, for example 30 minutes (first predetermined time of 1) a voltage drop δ vx30 extend in a [Step S4]. The secondary battery 1 disobey battery voltage is low, the remaining capacity is lowered, an internal short circuit due to the voltage drop caused by self-discharge is relatively slow, for example 120 part (second predetermined period of time 2) extend at a voltage drop δ vx120 [step S5]. And in this way is detected as a voltage drop (Δ vx120) Δ vx30 to, the preset threshold voltage (e.g. 20mV) and [step S6] In comparison, voltage drop (Δ vx120) Δ vx30 which exceed the threshold voltage.......).

 Regarding claim 26, Kawakado discloses:
wherein: the predetermined voltage corresponds to a voltage where a current breaker device blocks a current (see Spec, the charging control switch 6 is turned off by the control of the secondary battery 1 to prevent overcharging (overcharge protection), in order to further the discharge control switch 7 is turned off by the control of the secondary battery 1 to prevent excessive discharge ...., [wherein using a current breaker is a design choice]).

    Regarding claim 28, Kawakado discloses:
a measurement unit configured to measure a state of the energy storage device; a current breaker device configured to block a current from the energy storage device; and the management device according to claim 17 (see Spec, the charging control switch 6 is turned off by the control of the secondary battery 1 to prevent overcharging (overcharge protection), in order to further the discharge control switch 7 is turned off by the control of the secondary battery 1 to prevent excessive discharge ...., [wherein using a current breaker is a design choice]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakado et al. (JP 2010181262 A) further in view of Kadouchi (JP 2009096417 A).


    Regarding claim 29, Kawakado fails to disclose:
being mounted on an engine-driven vehicle including an engine for driving, wherein: the cause analysis unit is configured, in a case when a voltage of the energy storage device falls to a predetermined voltage after a stop of the engine, or in a case when a physical quantity correlated with the voltage falls to a predetermined value after the stop of the engine, to analyze a cause for a fall in the voltage of the energy storage device to the predetermined voltage or a cause for a fall in the physical quantity correlated with the voltage to the predetermined value, based on measured data of the energy storage device, the measured data measured after the stop of the engine.
Thus, Kadouchi discloses:
being mounted on an engine-driven vehicle including an engine for driving, wherein: the cause analysis unit is configured, in a case when a voltage of the energy storage device falls to a predetermined voltage after a stop of the engine, or in a case when a physical quantity correlated with the voltage falls to a predetermined value after the stop of the engine, to analyze a cause for a fall in the voltage of the energy storage device to the predetermined voltage or a cause for a fall in the physical quantity correlated with the voltage to the predetermined value, based on measured data of the energy storage device, the measured data measured after the stop of the engine (see Spec, determines that the engine is stopped when the variation range is ± 15 mV or less. In this state, when the battery voltage drops by 100 mV or more per sampling, the instant at which the battery voltage has dropped ....., the relationship between the lowest battery voltage during stop and the average battery voltage during engine operation in (b), it can be understood that the cause of the ....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a rechargeable battery fault detection apparatus of Kawakado to include including a predetermined voltage after a stop of the engine in order to determine the cause of the battery voltage low during traveling (see Kadouchi spec).


    Regarding claim 30, Kadouchi discloses:
being mounted on an electric vehicle including a drive motor for driving and corresponding to a drive battery for supplying power to the drive motor, wherein: the cause analysis unit is configured, in a case when the voltage of the energy storage device falls to the predetermined voltage during a period that the drive motor is in a stop state after a stop of charge of the energy storage device or in a case when the physical quantity correlated with the voltage falls to the predetermined value during the period that the drive motor is in the stop state after the stop of the charge of the energy storage device, to analyze the cause for the fall in the voltage of the energy storage device to the predetermined voltage or the cause for the fall in the physical quantity correlated with the voltage to the predetermined value, based on measured data of the energy storage device, the measured data measured during the period that the drive motor is in the stop state after the stop of the charge of the energy storage device (see Spec, determines that the engine is stopped when the variation range is ± 15 mV or less. In this state, when the battery voltage drops by 100 mV or more per sampling, the instant at which the battery voltage has dropped ....., the relationship between the lowest battery voltage during stop and the average battery voltage during engine operation in (b), it can be understood that the cause of the .... It would have been obvious to one of ordinary skill in the art that an electric vehicle including a drive motor and wherein the battery voltage dropped, the engine is stopped. Therefore, the motor is stopped.).

    Regarding claim 31 and 32, Kadouchi discloses:
An engine-driven vehicle comprising the energy storage apparatus according to claim 29 (see spec, a battery state detection device that monitors the battery voltage....)

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claim 23.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851